                             UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

  EDWARD LITTLE, ET AL.                            *     CIVIL ACTION NO. 6:17-0724


  VERSUS                                           *     JUDGE TERRY A. DOUGHTY


  THOMAS FREDERICK, ET AL.                         *     MAG. JUDGE PATRICK J. HANNA

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 122] having been

considered, together with the written objections thereto filed with this Court, and, after a de novo

review of the record, finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Mark Garber’s

motion to dismiss [Doc. No. 89] is GRANTED IN PART and DENIED IN PART. The motion

is DENIED to the extent that Sheriff Garber seeks dismissal pursuant to Federal Rule of Civil

Procedure 12(b)(1). The motion is GRANTED to the extent that Sheriff Garber seeks dismissal

pursuant to Rule 12(b)(6).

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Sheriff Garber’s

re-urged motion to dismiss [Doc. No. 18], filed pursuant to Rule 12(b)(6), is GRANTED.

Therefore, the claims against Sheriff Garber are DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 14th day of November, 2018.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
